Citation Nr: 1426056	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  12-11 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to payment or reimbursement for additional equipment purchased for Vocational Rehabilitation and Education training.

(The issue of entitlement to service connection for a left wrist disability is being addressed in a separate remand decision.)


INTRODUCTION

The Veteran served on active duty from January 1968 to June 1969.

This matter comes to the Board of Veterans' Appeals (Board) from letter decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system have been reviewed in conjunction with the current appeal.  A review of the documents in such files reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

Due to the large volume of evidence associated with this case, the Board requests that the Appeals Management Center (AMC) does not upload the files into the Veterans Benefits Management System (VBMS) paperless claims processing system at this time.  If the case is returned to the Board for further adjudication, please return the current paper claims file in its entirety.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to payment or reimbursement for office equipment, including a laptop computer, mobile telephone, fax machine, and digital camera, which he states is needed for the fulfillment of his Self-Employment Rehabilitation Plan.  The RO denied this request on the basis that the additional equipment requests of the Veteran fall outside the scope of the authorized start-up equipment per the Self-Employment plan.  Additionally, the RO stated in August 2011 that a camera, laptop computer, telephone, and fax machine/copier had already been provided to the Veteran.  The Veteran has acknowledged that he was provided with a laptop computer, but asserts that it has broken through no fault of his own and must be replaced.

The current evidence of record is insufficient to decide the claim at this time.  The Veteran's Self-Employment Rehabilitation Plan is not of record, nor are any of the records indicating what business supplies and equipment were originally authorized for purchase and provided to the Veteran.  Additionally, a July 2012 Memorandum from the Veteran's Vocational Rehabilitation and Education officer indicates that the Veteran had completed a Juris Doctorate degree and was planning on working as a Legal Advocate, but there is no evidence of record supporting the credibility of these assertions.  Attempts to obtain all records supporting these claims, including evidence of the Veteran's enrollment in and completion of an accredited law school, should be made on remand.

Accordingly, the case is REMANDED for the following action:

1.  Locate and associate with the claims file any temporary or educational folders that are being maintained at the Los Angeles, Oakland, or San Diego ROs.  A search must specifically be made for the Veteran's February 2010 Self-Employment Rehabilitation Plan and any documentation indicating what vocational equipment has so far been purchased and provided to the Veteran as part of his Vocational Rehabilitation and Education program.

2.  Send the Veteran a letter requesting that he provide a statement explaining how his VA-provided laptop computer came to be lost or damaged and any documentation, such as police reports or repair shop receipts, which can corroborate this assertion.  

3.  Request that the Veteran's Vocational Rehabilitation and Education officer, provide copies of the Veteran's Self-Employment Rehabilitation Plan, proof of the Veteran's enrollment in or completion of law school, and any other documents he has in his possession related to the Veteran.

4.  If any relevant documents cannot be obtained, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

5.  The AOJ must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completion of the above development, the claim should be readjudicated.  If the benefit is not granted, the Veteran should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  An appropriate period of time should be allowed for response before the entire paper claims file is returned to the Board for further adjudication. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



